FILED
                             NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WALTER SHANE LANGSTON,                            No. 13-16168

                Plaintiff - Appellant,            D.C. No. 2:11-cv-01624-DAD

  v.
                                                  MEMORANDUM*
JEFFREY SHIAISHI; RYAN ENKOJI,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                  Dale A. Drozd, Chief Magistrate Judge, Presiding**

                               Submitted April 7, 2014***

Before:         TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Walter Shane Langston appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Langston consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations in connection with events preceding his 2007 arrest. We

review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We

may affirm on any basis supported by the record, Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

       The district court properly dismissed Langton’s Fourth Amendment and

right to travel claims because defendants’ acts did not constitute a search or

seizure, and Langston failed to allege sufficient facts to show that defendants

actually interfered with his travel. See United States. v. Al Nasser, 555 F.3d 722,

726 (9th Cir. 2009) (the Fourth Amendment requires government action, and is not

implicated where an individual voluntarily stops his vehicle); see also Nat’l Ass’n.

for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043,

1049 (9th Cir. 2000) (explaining that “we may consider facts contained in

documents attached to the complaint” in determining whether the complaint states

a claim for relief).

       The district court properly dismissed Langston’s racial discrimination claims

because Langston failed to allege sufficient facts to show discriminatory bias. See

Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005) (a § 1983

claim for violation of the Equal Protection Clause requires a showing of

discriminatory intent or purpose); see also Nat’l Ass’n. for the Advancement of


                                           2                                      13-16168
Psychoanalysis, 228 F.3d at 1049.

      Dismissal of Langston’s conspiracy claim was proper because there was no

underlying constitutional violation. See Olsen v. Idaho State Bd. of Med., 363 F.3d
916, 929-30 (9th Cir. 2004) (describing pleading requirements for a § 1985 claim

and explaining that there can be no conspiracy without an underlying rights

violation).

      The district court did not abuse its discretion when it denied as moot

Langston’s motions to compel discovery after dismissing his complaint as deficient

as a matter of law. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and noting the district court’s broad discretion in

deciding motions to compel discovery).

      AFFIRMED.




                                           3                                    13-16168